FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RONALD OERTWICH,                      No. 19-36029
        Plaintiff-Appellant,
                                         D.C.
             v.                 No. 3:19-cv-00082-JWS

TRADITIONAL VILLAGE OF
TOGIAK, AKA Community of                ORDER
Togiak, AKA Native Village
of Togiak, AKA Traditional
Council of Togiak; JIMMY
COOPCHIAK; LEROY
NANALOOK; ANECIA KRITZ;
ESTHER THOMPSON; JOHN
NICK; WILLIE WASSILLIE;
HERBERT JR. LOCKUK;
WILLIE ECHUCK, JR.; CRAIG
LOGUSAK, in their individual
and official capacities; PAUL
MARKOFF; PETER LOCKUK,
SR.; BOBBY COOPCHIAK,
        Defendants-Appellees.


      Appeal from the United States District Court
               for the District of Alaska
      John W. Sedwick, District Judge, Presiding
2     OERTWICH V. TRADITIONAL VILLAGE OF TOGIAK

           Argued and Submitted June 15, 2021
                   Anchorage, Alaska

                     Filed July 28, 2022

    Before: Johnnie B. Rawlinson, Morgan Christen, and
              Ryan D. Nelson, Circuit Judges.

                           Order


                        COUNSEL

David H. Tennant (argued), Law Office of David Tennant
PLLC, Rochester, New York; Andy L. Pevehouse, Kenai
Law Group LLC, Kenai, Alaska; for Plaintiff-Appellant.

Whitney A. Leonard (argued), Rebecca A. Patterson, Richard
D. Monkman, and Nathaniel Amdur-Clark, Sonosky
Chambers Sachse Miller Monkman LLP, Anchorage, Alaska,
for Defendants-Appellees.


                          ORDER

    Pursuant to the Notification of Death of Appellant
(Docket Entry No. 74), this court entered an order requiring
the filing of a motion to substitute a personal representative
for the decedent within thirty (30) days (Docket Entry
No. 75). At the request of Appellant’s counsel, we entered an
order granting an extension (Docket No. 78) to no later than
July 11, 2022. To date, no request to substitute a personal
representative has been filed.             Accordingly, we
WITHDRAW the Opinion filed March 30, 2022, Oertwich
     OERTWICH V. TRADITIONAL VILLAGE OF TOGIAK           3

v. Traditional Village of Togiak, 29 F.4th 1108 (9th Cir.
2022), and DISMISS this appeal. This Order shall constitute
the mandate in this case.

  The Petition for Panel Rehearing (Docket No. 71) is
DENIED as moot.